Russell, C. J.,
dissenting. Immediately preceding the excerpt from the charge which is the basis of the first assignment of error, the court correctly charged the jury as follows: “1 charge you that the allegation of intent in this indictment is a material allegation, and, unless you believe from the evidence in the ease that it was the intention of the defendant, at the time he made the assault upon the injured party, to kill and murder him, you would not be authorized to find the defendant guilty of the offense charged in the indictment.” In this instruction the jury were given a principle of law wherein the rule in Georgia differs from that in the great majority of our sister jurisdictions; and perhaps it would not have been error if the court had dispensed with any further instructions upon the subject; but in the excerpt of which complaint is made the judge proceeded to suggest to the jury one of the methods by which they might satisfactorily discover the existence of an intent to kill, and, in so doing, in my judgment, he violated the rule laid down in the cases of Patterson v. State, 85 Ga. 131 (11 S. E. 620, 21 Am. St. R. 152), Gallery v. State, 92 Ga. 463 (17 S. E. 863), and Gilbert v. State, 90 Ga. 691 (16 S. E. 652), as well as the ruling of this court in Duncan v. State, 1 Ga. App. 118 (58 S. E. 248). Where death ensues as a result of the use of a deadly weapon, the law imputes the intent to kill as concomitant with the result or consequence which ensues; but where death does not ensue, the presumption of malice does not arise, and the inference that there was an intent to kill is not supported merely because a deadly weapon was used in making the assault. In my opinion it was prejudicial error to tell the jury that in determining whether or not the essential intent to kill existed in the mind of the accused at the time the assault was made, the jury might consider what offense the accused would have been guilty of if either of the parties assaulted had died. I would agree with the view taken by Judge Pottle, in his special concurrence, and treat the error in the instructions as immaterial, if I entertained the same view as to the effect of the defendant’s statement as he gives it, *120but it must'be conceded that, in order to overlook the error in the instruction of the judge, and hold it not to have been prejudicial to the accused, it must be clear that the verdict returned was demanded by the evidence or the statement of the accused, or by both. In the present ease the language used by the defendant in the statement was that he thought “it was best to get them first.” He fired his gun, inflicting wounds in the feet and legs of the persons assaulted. If death had ensued, the word “get,” as used by the defendant in his statement, would have carried with it an implication of an intent to kill. As death did not ensue, it was at least issuable as to what was really intended by that term. Since,' in my view of the case, the statement of the defendant does not compel the conclusion that the defendant meant by the use of the word “get” that he intended to kill, and, therefore, a finding that the intent to kill existed is not demanded, the error in the charge was material and prejudicial, and should result in the grant of a new trial.